Citation Nr: 0423473	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a diabetic ulcer of the left foot, 
claimed to have resulted from VA treatment in August and 
September 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.  

This appeal arises from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a diabetic 
ulcer of the left foot, claimed to have resulted from VA 
treatment in August and September 2000.  

Under 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002), issued 
after enactment of the Veterans Claims Assistance Act (VCAA), 
effective February 22, 2002, the Board of Veterans' Appeals 
(Board) began conducting evidentiary development of appealed 
cases directly.  In October 2002 the Board ordered additional 
development of the veteran's claim.  Specifically, pursuant 
to the Board's development, a VA examination of the veteran's 
feet was performed in February 2003.  

In March 2003 the Board sent the veteran a letter informing 
him that additional evidence had been received.  The veteran 
responded in April 2003 and asked that the Board proceed with 
his appeal.

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  
That decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the AOJ for initial consideration and without having 
to obtain the appellant's waiver.  (The Federal Circuit 
further held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board, it violates the 
provision, in 38 U.S.C.A. § 5103(b), of a one-year period to 
submit evidence.)  For that reason the Board remanded the 
veteran's claim to the RO in June 2003.  

The Court in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board has reviewed the claims 
folder and found to RO considered the additional evidence 
obtained by the Board and readjudicated the veteran's claim.  
The veteran was issued a supplemental statement of the case 
in December 2003.  As the actions ordered by the Board in the 
June 2003 remand have been completed the RO returned the 
veteran's claim to the Board for appellate review.  


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran does not have any additional disability caused by 
VA medical treatment of a diabetic ulcer of the left foot in 
August and September 2000.   


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability of left foot, to 
include ulceration of a toe, caused by VA hospitalization or 
medical or surgical treatment in August and September 2000, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.358 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
just prior to receipt of he veteran's claim, requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The regulations issued to 
implement the VCAA are expressly applicable to any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

In the rating decision, February 2002 statement of the case, 
and December 2003 supplemental statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish compensation under 38 U.S.C.A. § 1151.  The RO 
advised the appellant of what evidence had been received.  
The veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, VCAA 
notice was provided to the veteran after the original RO 
decision that is the subject of this appeal was issued in 
March 2001.  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  VCAA notice 
was not provided to the veteran before the RO decision that 
is the subject of this appeal.

However, the Court in Pelegrini found that, on the one hand, 
the failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).   

Here, the Board finds that VCAA notice was provided by the 
AOJ in October 2003, prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the claimant was provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice and Statement of the Case, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard, supra; Sutton, supra.  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds VA has obtained all records or other 
evidence that might be relevant to the appellant's claim for 
compensation based on 38 U.S.C.A. § 1151, and the appellant 
has not identified any additional records or other evidence 
that has not been obtained.  The RO obtained copies of the 
veteran's VA outpatient treatment records which are the 
subject of this appeal.  In addition, the Board ordered an 
additional evaluation to determine if the veteran had any 
additional disability resulting from his August 2000 casting 
of the left foot at a VA facility.  The veteran has 
repeatedly indicated he has no further evidence to submit.  
He last indicated he had no further evidence in November 
2003.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that the medical evidence, to include a VA 
examination in February 2003, which includes an opinion 
addressing the question at hand, is sufficient for the Board 
to make a decision on the claim.  Accordingly, an additional 
examination or opinion is not warranted.  Id.  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response; however, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim. The 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Factual Background.  In November 2000 the veteran requested 
an evaluation of his foot condition which he asserted was 
caused by casting during treatment at a VA hospital.  He was 
treated at the VA hospital in West Los Angeles.  He submitted 
photographs of his left toe.  The veteran stated he was a 
type II diabetic and the big toe of his left foot became 
infected when a cast was placed on at VA Podiatry clinic.  
The undated photographs are of the left great toe and show a 
large area of ulceration just beneath the nail.  

June 2000 VA records reveal the veteran was a type 2 diabetic 
who was being followed in the Podiatry Clinic for Charcot 
disease.  The veteran had charcot arthropathy of the left 
foot.  He was advised that a cast was the best treatment 
option to increase stability of the joints.  September 2000 
VA records noted poorly controlled diabetes and that the 
veteran had a cast and was non-weight bearing.  The veteran 
developed an ulcer of the left hallux which was slow to heal.  
Type 2 diabetes with peripheral neuropathy, active Charcot of 
the left midtarsal joint and neuropathic ulceration of the 
left hallux with resolving cellulitis were diagnosed.  

October 2000 VA records include the notation that a 
superficial ulceration on the dorsal aspect of the left 
hallux had resolved with complete epithelization.  

A nerve conduction study was performed in December 2001.  The 
conclusion was that the abnormal findings on the nerve 
conduction testing were entirely due to the presence of the 
underlying metabolic disorder of diabetes mellitus.  

The veteran was afforded a Board videoconference hearing with 
the undersigned in June 2002.  He testified he had a cast 
placed on this foot at the VA Center in Westwood to treat 
Charcot's disease.  (T-3).  As a result he now had stinging, 
and a burning sensation in his toe and very little feeling.  
He attributed it to the ulcer and not to his diabetes.  (T-
4).  

In February 2003 the Chief of the Podiatry Section of the 
Long Beach VA Hospital reviewed the veterans medical records, 
and examined and interviewed the veteran.  The veteran stated 
his left big toe burned, stung and tingled when he walked.  
The pain was worse at night.  He stated it was caused by the 
casting on his foot.  Severe bilateral peripheral 
polyneuropathy, Charcot joint left foot secondary to Diabetes 
mellitus and likely peripheral vascular disease were 
diagnosed.  The Chief of Podiatry concluded that from 
extensive review of the veteran's chart and thorough 
examination of the veteran that there was absolutely no 
disability related to the proper casting of the veteran's 
foot in an attempt to arrest further joint collapse.  The 
veteran currently had a red mark on his skin, his ulcer was 
completely healed and he was in no pain upon examination.  
The Chief of Podiatry pointed out that the ulcer was 
superficial, that it was not deep enough to affect the 
nerves.  He also explained that the nerve supplying the 
hallux runs on the sides of the digit in areas that were not 
affected by the ulcer.  The Chief of Podiatry found the 
veteran's complaints of pain believable but explained they 
were due to severe neuropathy, uncontrolled diabetes, and 
noncompliance with medical treatment as evidenced by the 
medical record and vascular compromise, causing his symptoms 
of diabetic neuropathy.  

Relevant Laws and Regulations.  The veteran filed the claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
in November 2000.  Because the claim was filed on or after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination) is not applicable. The 
version of 38 U.S.C.A. § 1151 that became effective October 
1, 1997 is the applicable statute in this case.  The current 
law requires that the claimed additional disability be 
"caused by" VA hospital care, medical or surgical treatment, 
or examination, and further adds a "proximate cause" 
requirement that the additional disability be caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800. They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(a).

With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if the additional disability is a 
result of the natural progress of the injury or disease for 
which the veteran was hospitalized.  38 C.F.R. § 3.358(b)(2).

The additional disability must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  38 C.F.R. § 3.358(c)(1).  And 
under (2)...compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(3).

Analysis.  The veteran contends that he has additional 
disability related to the casting of his left foot at a VA 
facility in August and September 2000, which he asserts is 
manifested by pain, tingling, and a burning and stinging 
sensation of the left big toe.  

The evidence of record shows that the veteran was followed in 
a VA Podiatry Clinic for diabetic foot care and received 
treatment as an outpatient in August, September and October 
2000, for charcot arthropathy of the left foot, which 
included a left foot cast to increase stability of the 
joints.  A September 2000 VA outpatient treatment noted a 
superficial ulceration on the left hallux valgus; the 
diagnosis was neuropathic ulceration with resolving 
cellulitis.  As explained below, subsequently dated VA 
medical records indicate that this superficial ulceration 
healed and resolved without any residual disability.

A review of the VA records prior to the casting of the left 
foot in August 2000 reveals the veteran was being followed in 
Podiatry because he had type II diabetes, which had caused 
the development of Charcot's disease of the left foot.  VA 
medical records dated in October 1998 include a reference to 
an open sore on the left foot.  September 1998 records 
include the notation that the veteran had no sensation in the 
left foot.  VA records dated in June and July 1999 include an 
assessment of poorly controlled diabetes.  

Upon comparing the veteran's left foot condition prior to the 
casting in August 2000 to the subsequent condition of his 
foot, additional disability related to the casting of the 
left foot is not apparent.  According to October 2000 VA 
records the veteran's ulceration of the left big toe 
resolved.  The Chief of Podiatry in February 2003 reviewed 
and set out in his report the records of the veteran's 
treatment prior to the casting in August 2000 and those 
subsequent to the development of the ulcer.  The physician 
found the veteran's symptoms believable but explained they 
were due to severe neuropathy.  The podiatrist opined that 
the ulceration was superficial in nature and, as a result, 
did not affect the nerves of the toe.  He related the 
veteran's current left foot symptoms to severe neuropathy and 
uncontrolled diabetes.  

There is no competent medical evidence in the claims folder 
which relates any additional disability of the left toe to VA 
treatment.  The only competent opinion that addresses the 
question at hand goes against the veteran's claim.  
Specifically, in addition to a October 2000 VA outpatient 
treatment record, which includes the notation that the 
veteran's superficial ulceration of the left hallux had 
resolved, the report of a February 2003 VA examination from a 
specialist includes the opinion that there is no additional 
disability due to VA treatment, to include casting of the 
left foot in August 2000.  The podiatrist's opinion was 
prefaced by a review of the relevant medical records in the 
claims file and supported by a rationale.  

The Board has considered the veteran's assertion that he has 
additional disability of the left foot or large toe as a 
result of the VA treatment at issue.  However, a lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

As there is no competent evidence of additional disability 
resulting from casting of the left foot at the VA Medical 
Center in West Los Angeles in August and September 2000, and 
the only competent opinion that addresses this question goes 
against a finding of additional disability, the Board does 
not reach the downstream questions of actual and proximate 
causation of additional disability.  Because the weight of 
the competent medical evidence demonstrates no additional 
disability in this case, the Board finds that the criteria 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as caused by VA medical treatment of a 
diabetic ulcer of the left foot or left big toe in August and 
September 2000 have not been met or approximated.  38 
U.S.C.A. §§ 1151; 38 C.F.R. § 3.358.  The Board has 
considered the doctrine of affording the veteran the benefit 
of any existing doubt with regard to the issue on appeal; 
however, as the preponderance of the evidence is against the 
veteran's claim, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this issue on that basis.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001) 
(benefit of doubt rule does not apply when preponderance of 
the evidence is against a claim).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
claimed additional disability of ulceration of the left toe 
caused by VA medical treatment in August 2000 is denied.  


	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



